Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, Claims 28-37 and 43-56, in the reply filed on 12/29/2020 is acknowledged.

Claims 28-67 are pending.
Claims 38-42 and 57-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.
Claims 43 and 45 are currently amended.
	Claims 28-37 and 43-56 are under examination on the merits.

Claim Rejections
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At [0043] of the specification, it is disclosed that  “[i]n some embodiments, the monoclonal antibody or an antigen binding fragment thereof, wherein the monoclonal antibody is produced by hybridoma cell strain LT005, and the hybridoma cell strain LT005 is deposited in China Center for Type Culture Collection (CCTCC), and the accession number is CCTCC NO: C2015133.” At [0009] - [0010] of the specification, it is disclosed that “[t]he inventors were surprised to find that the hybridoma cell strain LT005 could secrete monoclonal antibody (named as 5C10) that can specifically bind to PDL-1 and effectively block the binding of PDL-1 to PD-1. In addition, the inventors have also discovered two other monoclonal antibodies named as 5F10 and 9F6 that block the binding of PDL-1 to PD-1. Furthermore, the inventors creatively produced humanized antibodies against PDL-1, named as 5C10H1L1, 5C10H1L2, 5C10H2L1 and 5C10H2L2 respectively.” Also at [0198] of the specification, it is disclosed that “[t]he three dimensional crystal structure of PDL-1 protein (PDB Code 3BIK, Lin, DY et. al., PNAS USA 105(8):3011-6 (2008)) and 5C10 structure obtained by computational modeling based on sequence in Example 2, were used for mutation design, mutated antibody variable region sequences of 5C10H1L1, 5C10H1L2, 5C10H2L1, 5C10H2L2 were then generated (constant region of heavy chain was Ig gamma-1 chain C region, ACCESSION: P01857; constant region of light chain was Ig kappa chain C region, ACCESSION: P01834).”
Although the instant claims and those of U.S. Patent No. 10,465,014 are not identical, they are not patentably distinct from each other, because claims 1 and 2 of U.S. Patent No. 10,465,014 recite an anti-PDL-1 monoclonal antibody comprising a heavy chain variable region 

Claims 28-37 and 49, 52, and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 12-25 of copending Application No. 16/627,897 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 1, 10, 12, and 13 of copending Application No. 16/627,897 recite an anti-PDL-1 monoclonal antibody comprising a VH and a VL combination of SEQ ID NO: 1 and SEQ ID NO: 2, SEQ ID NO: 3 and SEQ ID NO: 4, SEQ ID NO: 3 and SEQ ID NO: 6, SEQ ID NO: 5 and SEQ ID NO: 4, or SEQ ID NO: 5 and SEQ ID NO: 6, wherein the PDL-1 antibody is 5C10, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/NELSON B MOSELEY II/Examiner, Art Unit 1642